IN THE COURT OF APPEALS OF NORTH CAROLINA

                                       2022-NCCOA-291

                                        No. COA21-540

                                       Filed 3 May 2022

     Wake County, No. 21 CVS 1737

     NORTH CAROLINA FARM BUREAU INSURANCE COMPANY, INC., Plaintiff,

                   v.

     BLAINE DALE HAGUE and KARLA DUNCAN CASS, Administrator of the Estate
     of Baron Thomas Cass, Defendants.


             Appeal by Defendant from order entered 21 May 2021 by Judge G. Bryan

     Collins, Jr., in Wake County Superior Court. Heard in the Court of Appeals 8 March

     2022.


             Lipscomb Law Firm, by William F. Lipscomb, for Plaintiff-Appellee.

             Clodfelter Law, PLLC, by Christina Clodfelter, for Defendant-Appellant.


             GRIFFIN, Judge.


¶1           Defendant Blaine Dale Hague appeals from an order granting Plaintiff North

     Carolina Farm Bureau Mutual Insurance Company, Inc.’s motion for judgment on

     the pleadings. Defendant argues that (1) the facts surrounding the insurance claim

     should not have been considered by the trial court, as they fell outside of the scope of

     the Declaratory Judgment Act; (2) Defendant must have acted with an intent to

     injure/kill, and not just with the intent to discharge a firearm, to be excluded from
                        N.C. FARM BUREAU MUT. INS. CO., INC. V. HAGUE

                                        2022-NCCOA-291

                                       Opinion of the Court



     coverage; and (3) a finder of fact must determine whether the allegations of the

     underlying lawsuit fall within the exclusionary provision of the insurance policy. We

     hold that the trial court did not err in its consideration of the alleged facts

     surrounding the shooting, and that Plaintiff has neither a duty to defend nor

     indemnify Defendant. We affirm.

                        I.   Factual and Procedural Background

¶2         On 7 September 2020, Defendant had a physical altercation with Baron

     Thomas Cass. Cass removed himself from the conflict by walking away. Defendant

     then produced a handgun and fired multiple shots, some of which struck Cass and

     killed him.

¶3         On 9 October 2020, Cass’s Estate brought a wrongful death suit against

     Defendant in Iredell County Superior Court, alleging that Defendant breached his

     duty of care and that Cass died because of Defendant’s “grossly negligent acts[.]”

¶4         On the date of the shooting, Defendant was insured by Plaintiff to provide

     personal liability coverage in the amount of $1,000,000 per occurrence. The Insuring

     Agreement of the Policy reads:

                   Coverage L – Liability – We pay, up to our limit, all sums
                   for which an insured is liable by law because of bodily
                   injury or property damage caused by an occurrence to
                   which this coverage applies. We will defend a suit seeking
                   damages if the suit . . . [is] not excluded under this
                   coverage.
                       N.C. FARM BUREAU MUT. INS. CO., INC. V. HAGUE

                                           2022-NCCOA-291

                                       Opinion of the Court



     The Policy defines an “occurrence” as “an accident[,] [which] includes loss from

     repeated exposure to similar conditions.” The Policy also includes an Intentional Act

     Exclusion, which reads: “Farm Personal Liability Coverage does not apply to bodily

     injury or property damage which results directly or indirectly from . . . [a]n

     intentional act or injury resulting from an intentional act of an insured or an act

     done at the direction of an insured.”

¶5         On 5 February 2021, Plaintiff filed a complaint for a declaratory judgment in

     Wake County Superior Court, asserting that the Policy does not provide liability

     coverage for the Estate’s claim and that Farm Bureau has no duty to defend or

     indemnify Defendant, because: (1) Defendant’s actions do not fall within the Policy’s

     personal liability coverage because the shooting did not constitute an “occurrence”;

     and (2) the Intentional Act Exclusion excludes coverage for Defendant’s intentional

     acts that resulted in Cass’s death.

¶6         On 12 March 2021, Plaintiff filed a motion for a judgment on the pleadings.

     On 20 May 2021, the trial court heard the parties’ oral arguments pursuant to the

     motion. The trial court granted Plaintiff’s motion for judgment on the pleadings. The

     trial court concluded that the complaint could be interpreted as falling within the

     scope of the Policy’s Insuring Agreement, but also that because the complaint alleges

     Cass’s death was caused by an intentional act, Defendant’s actions are included

     within the scope of the Intentional Act Exclusion. Therefore, the court held “as a
                        N.C. FARM BUREAU MUT. INS. CO., INC. V. HAGUE

                                         2022-NCCOA-291

                                        Opinion of the Court



     matter of law . . . Plaintiff does not have a duty under the Policy to defend [Defendant]

     in the underlying lawsuit.” Because “the duty to defend is broader than the duty to

     indemnify[,]” the trial court found that “Plaintiff also does not have a duty to

     indemnify [Defendant.]” Defendant provided timely notice of appeal.

                                        II.   Analysis

¶7         Defendant argues that (1) the facts surrounding the shooting should not have

     been considered by the trial court, as they fell outside of the scope of the Declaratory

     Judgment Act; (2) Defendant must have acted with an intent to injure/kill, and not

     just with the intent to discharge a firearm, to be excluded from coverage; and (3) a

     finder of fact must determine whether the allegations of the underlying lawsuit fall

     within the exclusionary provision of the Policy.

     A.    Declaratory Judgment Act

¶8         Defendant argues that because the purpose of the Declaratory Judgment Act

     is to determine law and not facts, the trial court erred in considering the facts

     surrounding the shooting.        Specifically, Defendant contends that, while the

     Declaratory Judgment Act does apply to the interpretation of written instruments,

     the authenticity, wording, and rights of the Policy are not in dispute, and the trial

     court should not have examined the pleadings and applied the facts to the Policy. We

     disagree.
                         N.C. FARM BUREAU MUT. INS. CO., INC. V. HAGUE

                                           2022-NCCOA-291

                                          Opinion of the Court



¶9           “When the language of the insurance polic[y] and the contents of the complaint

       are undisputed, [appellate courts] review de novo the question whether an insurer

       has an obligation to defend its insured against those allegations.” Harleysville Mut.

       Ins. Co. v. Buzz Off Insect Shield, L.L.C., 364 N.C. 1, 6, 692 S.E.2d 605, 610 (2010)

       (citation omitted). “To answer this question, we apply the ‘comparison test,’ reading

       the policies and the complaint side-by-side . . . to determine whether the events as

       alleged are covered or excluded.” Id.

¶ 10         North Carolina statute provides that “[c]ourts of record within their respective

       jurisdictions shall have power to declare rights, status and other legal relations,

       whether or not further relief is or could be claimed.” N.C. Gen. Stat. § 1-253 (2021).

       The purpose of the Declaratory Judgment Act has been construed by our Supreme

       Court “to provide a speedy and simple method of determining the rights, status and

       other legal relations under written instruments . . . and to afford relief from

       uncertainty and insecurity created by doubt as to rights, status or legal relations

       thereunder.” Prudential Ins. Co. of America v. Powell, 217 N.C. 495, 500, 8 S.E.2d

       619, 622 (1940) (citation omitted). In Harleysville Mut. Ins., under a declaratory

       judgment sought by an insurer against the insured, the Court “measured . . . the facts

       as alleged in the pleadings” to ascertain the insurer’s duty to defend. Harleysville

       Mut. Ins., 364 N.C. at 6, 692 S.E.2d at 610 (emphasis added) (internal quotations

       omitted) (citing Waste Mgmt. of Carolinas, Inc. v. Peerless Ins. Co., 315 N.C. 688, 691,
                         N.C. FARM BUREAU MUT. INS. CO., INC. V. HAGUE

                                           2022-NCCOA-291

                                          Opinion of the Court



       340 S.E.2d 374, 377 (1986)). “[W]hen the pleadings allege facts indicating that the

       event in question is not covered, and the insurer has no knowledge that the facts are

       otherwise, then it is not bound to defend.” Waste Mgmt. of Carolinas, Inc., 315 N.C.

       at 691, 340 S.E.2d at 377.

¶ 11          Here, Defendant is correct in asserting that a declaratory judgment action to

       determine a duty to defend under an insurance policy requires interpretation of the

       written instrument. However, our Supreme Court has construed the Declaratory

       Judgment Act such that a court measures “the facts as alleged in the pleadings” to

       ascertain an insurer’s duty to defend. Harleysville Mut. Ins., 364 N.C. at 6, 692 S.E.2d

       at 610 (emphasis added). Accordingly, it was within the purview of the trial court

       under the Declaratory Judgment Act to measure the facts as alleged in the pleadings;

       specifically, what transpired during the shooting.

       B.     Intentional Act Exclusion

            1. Intentional Act

¶ 12          Defendant argues that he “[m]ust have acted with intent to injure/kill” for his

       actions to fall under the Policy’s Intentional Act Exclusion. Plaintiff asserts the

       alleged facts demonstrate that Cass’s death resulted from Defendant’s intentional

       acts. Specifically, Defendant contends that “the insurer must prove that . . . the

       insured intended the act and . . . the insured intended the injury[,]” and that
                         N.C. FARM BUREAU MUT. INS. CO., INC. V. HAGUE

                                           2022-NCCOA-291

                                          Opinion of the Court



       Defendant’s action of firing a pistol does not rise to the level necessary to infer an

       intent to injure. We disagree.

¶ 13          Our Supreme Court has held that:

                    [P]rovisions in an insurance policy which extend coverage
                    to the insured must be construed liberally so as to afford
                    coverage whenever possible by reasonable construction.
                    However, the converse is true when interpreting the
                    exclusionary provisions of a policy; exclusionary provisions
                    are not favored and, if ambiguous, will be construed
                    against the insurer and in favor of the insured.

       N.C. Farm Bureau Mut. Ins. Co. v. Stox, 330 N.C. 697, 702, 412 S.E.2d 318, 321–22

       (1992) (citations omitted). In Stox, the Court assessed whether an insured’s action of

       intentionally pushing someone, which inflicted injury, fell under the policy’s

       exclusionary provision. Id. at 703, 412 S.E.2d at 322. The Court held that “where

       the term ‘accident’ is not specifically defined in an insurance policy, that term does

       include injury resulting from an intentional act, if the injury is not intentional or

       substantially certain to be the result of an intentional act.” Id. at 709, 412 S.E.2d at

       325.

¶ 14          Defendant asserts that, unlike “very different” actions such as sexual

       molestation and deceptive trade practices, his discharging of a firearm was not

       substantially certain to inflict injury. However, in Commercial Union Ins. Co. v.

       Maudlin, the insured fired multiple shots at a car in which his wife and her friend

       were riding, killing the friend. Commercial Union Ins. Co. v. Maudlin, 62 N.C. App.
                          N.C. FARM BUREAU MUT. INS. CO., INC. V. HAGUE

                                           2022-NCCOA-291

                                          Opinion of the Court



       461, 461, 303 S.E.2d 214, 215 (1983). The insurance policy in that case had an

       exclusion clause similar to the one in the present case. This Court found that the

       insured’s actions were intentional and therefore fell within the exclusion clause,

       because the insured should have “expected” the likelihood of his actions resulting in

       injury or death. Id. at 464, 303 S.E.2d at 217. “To expect is to anticipate that

       something is probable or certain[.]”      Id. (emphasis added).     Applying the Stox

       standard, this Court has held that, for actions substantially certain to cause injury,

       “intent to injure may be inferred as a matter of law from the intent to act for the

       purpose of determining coverage under an insurance policy.” Russ v. Great American

       Ins. Cos., 121 N.C. App. 185, 189, 464 S.E.2d 723, 725 (1995); see Henderson v. U.S.

       Fidelity & Guitar Co., 124 N.C. App. 103, 111, 476 S.E.2d 459, 464 (1996). Therefore,

       from the intentional action of firing a pistol multiple times in the direction of another

       person, where injury is expected (i.e., probable or certain), an intent to injure may be

       inferred as a matter of law.

¶ 15         Here, Defendant produced a handgun and fired multiple shots in the direction

       of Cass, some of which struck and killed him. The Policy does not contain a specific

       definition of “accident” so, for Defendant’s actions to be construed as an accident, the

       resulting injury must not have been intentional or substantially certain to occur. As

       in Maudlin, the action of firing a pistol in the direction of another is conduct from

       which the actor should expect the probability or certainty of a resulting injury. As
                          N.C. FARM BUREAU MUT. INS. CO., INC. V. HAGUE

                                            2022-NCCOA-291

                                          Opinion of the Court



       intent to injure may be inferred as a matter of law from an act that is substantially

       certain to result in injury–such as in cases of sexual molestation, deceptive trade

       practices, and firing a gun in another’s direction–Defendant’s action of firing a pistol

       multiple times in the direction of Cass was not an “accident.” Therefore, we hold that

       Defendant’s conduct was an intentional act. Stox, 330 N.C. at 708, 412 S.E.2d at 325.

          2. Duties to Defend and Indemnify

¶ 16         To ascertain an insurer’s duty to defend, we employ the “comparison test” and

       read the policy and the complaint side by side and, in a declaratory judgment action,

       “measure[] . . . the facts as alleged in the pleadings.” Harleysville Mut. Ins. Co., 364

       N.C. at 6, 692 S.E.2d at 610 (citation omitted). “[W]hen the pleadings allege facts

       indicating that the event in question is not covered, and the insurer has no knowledge

       that the facts are otherwise, then it is not bound to defend.”          Waste Mgmt. of

       Carolinas, Inc., 315 N.C. at 691, 340 S.E.2d at 377.

¶ 17         Here, the facts alleged in the pleadings indicate that Defendant’s conduct–

       discharging a handgun multiple times in the direction of Cass–constitutes an

       intentional act. The Policy’s Intentional Act Exclusion reads that coverage will not

       extend to “bodily injury or property damage which results directly or indirectly from

       . . . [a]n intentional act or injury resulting from an intentional act of an insured or an

       act done at the direction of an insured.” As Defendant’s act was intentional, reading

       the complaint side by side with the Policy’s language, Defendant’s conduct falls
                          N.C. FARM BUREAU MUT. INS. CO., INC. V. HAGUE

                                           2022-NCCOA-291

                                          Opinion of the Court



       within the Intentional Act Exclusion. Therefore, we conclude as a matter of law that

       Plaintiff has no duty to defend Defendant.

¶ 18         An insurer’s duty to indemnify is narrower than its duty to defend.            See

       Harleysville Mut. Ins. Co., 364 N.C. at 6, 692 S.E.2d at 610; Waste Mgmt. of Carolinas,

       Inc., 315 N.C. at 691, 340 S.E.2d at 377 (“[T]he insurer’s duty to defend the insured

       is broader than its obligation to pay damages incurred by events covered by a

       particular policy. An insurer’s duty to defend is ordinarily measured by the facts as

       alleged in the pleadings; its duty to pay is measured by facts ultimately determined

       at trial.”). As such, it follows that if an insurer has no duty to defend, it has no duty

       to indemnify.    Therefore, we conclude that Plaintiff has no duty to indemnify

       Defendant.

       C.    Factual Determination

¶ 19         Defendant argues that a finder of fact must determine whether the allegations

       of the underlying lawsuit are included within the scope of the Policy’s Intentional Act

       Exclusion.   Specifically, Defendant contends that because the complaint alleges

       different theories of recovery, including grossly negligent acts by Defendant, it cannot

       be ascertained whether Defendant acted with intent to injure Cass, and a finder of

       fact must resolve that uncertainty. We disagree.

¶ 20         Under a declaratory judgment action, “[i]n addressing the duty to defend, the

       question is not whether some interpretation of the facts as alleged could possibly bring
                         N.C. FARM BUREAU MUT. INS. CO., INC. V. HAGUE

                                             2022-NCCOA-291

                                         Opinion of the Court



       the injury within the coverage provided by the insurance policy; the question is,

       assuming the facts alleged as true, whether the insurance policy covers that injury.”

       Harleysville Mut. Ins. Co., 364 N.C. at 7, 692 S.E.2d at 611 (emphasis added).

       Assuming the alleged facts as true, Defendant acted intentionally and there is no

       duty to defend nor duty to indemnify. As such, this argument is without merit.

                                      III.     Conclusion

¶ 21         For the reasons stated herein, we affirm the trial court’s order.

             AFFIRMED.

             Judges CARPENTER and GORE concur.